Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-10, 12-17, 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shennib et al. (US Patent 6,137,889 ('889)) (alreadyof record) in view of Rembrand (US PGPub 2004/0234089 ('089)) (already of record) in view of Goldberg (US Patent 3,229,049 ('049)) (already of record).
1, Shennib teaches a hearing system ('889 title) comprising: an input transducer configured to capture ambient sound (e.g. '889 Fig. 5 #51), including high frequency localization cues (wherein Examiner interprets the "high frequency location cues" as being an inherent component of the "ambient sound"), and convert the captured sound into electrical signals ("microphone 51 for receiving incoming audio signals 52 and transducing them into electrical signals"; '889 col. 8 lines 22-24); and a transmitter assembly configured to receive the electrical signals from the input transducer, the transmitter assembly comprising a signal processor configured to generate [filtered] signals from the received electrical signals ("processing amplifier 53 for processing and amplifying electrical signals from microphone 51"; '889 col. 8 lines 24-25), the transmitter assembly comprising a transmitter ('889 Fig. 5 #40) and a transmission element ('889 Fig. 5 #30), the transmitter assembly configured to deliver both power and [filtered] signals from the transmitter through a tip of the transmission element ('889 Fig. 5) to produce mechanical vibrations with an output transducer configured to be positioned on a tympanic membrane of the user ("the vibratory transducer vibrates a thin elongate vibrationally conductive member...the other end of the filament is coupled to the tympanic membrane via a tympanic coupling element"; '889 col. 6 lines 39-42), the [filtered] signals being representative of the ambient sound received by the input transducer ("the amplified signal from processing amplifier 53 is delivered to vibratory transducer 40 for generating vibrations representative of the incoming audio signals 52"; '889 col. 8 lines); wherein the transmitter assembly is positionable at least partially within the ear canal ('889 Fig. 5) to provide an open canal to allow the ambient sound to pass through the open canal and bypass the transmitter assembly to directly reach the tympanic membrane of the user ('889 Fig. 5 illustrates the ear canal as being non-occluded, therefore is inherently capable of allowing "ambient sound to pass through the open canal and bypass the transmitter assembly")... and, wherein the ambient sound passing through the open canal provides greater equivalent sound pressure to the eardrum than equivalent sound pressure of the
output transducer when the magnitude of the high frequency localization cues is above the saturation level (wherein the open-canal design, used to prevent ear canal occlusion, inherently allows high-frequency localization cues, of sufficient volume level, to bypass the transmitter assembly).
Shennib does not explicitly teach the signal processor being configured to generate "filtered" signals, nor that "the signal processor is configured to amplify the high frequency localization cues when the magnitude of the high frequency localization cues is below a saturation level; wherein the transmitter assembly is configured to decrease current to the signal processor when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Rembrand teaches a signal processor configured to generate filtered signals ("Each of the band-pass filters 242l7 2422, and 242N corresponds to a different one of the twentyfour bands in Table 1"; '089 [0079] last three lines) for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the high-fidelity filterbank taught by Rembrand with the open-canal hearing aid taught by Shennib for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein the signal processor comprises: an analog to digital converter; a digital signal processor and a digital to analog converter, the motivation being to place the signals in an appropriate form (i.e. digital form) to be processed by the signal processor of Rembrand (Rembrand- Fig. 6).
The combination of Shennib and Rembrand does not explicitly teach that "the signal processor is configured to amplify the high frequency localization cues when the magnitude of the high frequency localization cues is below a saturation level; wherein the transmitter assembly is configured to decrease current to the signal processor when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Goldberg teaches that the signal processor is configured to amplify the high frequency localization cues when the magnitude of the high frequency localization
cues is below a saturation level (e.g. below an input level of 130 dB shown in '049 Fig. 4 #120); wherein the transmitter assembly is configured to decrease current to the signal processor when the magnitude of the localization cues is above the saturation level ("this limiting may be accomplished by suitable conventional limiting circuitry in the preamplifier 14"; '049 col. 8 lines 53-55 wherein examiner notes that as the preamplifier is placed ahead of the processing and power amplifier, it is reasonable to conclude that a reduction in signal output from the preamplifier results in a decrease of current supplied to the signal processor) for the 
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the limiter taught by Goldberg with the open-canal, high-fidelity hearing aid taught by the combination of Shennib and Rembrand for the benefit of preventing excessively loud signals from being output from the hearing aid that could potentially worsen the user's hearing loss.
Regarding claim 2, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Rembrand further teaches that the frequency response bandwidth of the signal processor allows for delivery of high-frequency localization cues in a7 kHz to 13 kHz range to a middle ear of the user ('089 Table 1, wherein bands 21 to 24 of Table 1 operate in a combined bandwidth of 6,350 Hz to 15,250 Hz).
Regarding claim 3, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the tip of the transmission element is positioned at a substantially the same distance and orientation ("the contact area of the coupling to the tympanic
membrane is preferably at the umbo area 20"; '889 col. 10 lines 44-45) relative to the output transducer when the transmitter assembly is positioned, removed, and repositioned within the ear canal ('889 Fig. 5 wherein Examiner notes that relative positioning is dependent upon the Audiologist positioning the device within a user’s ear canal; though use of a filament to physically join the "tip of the transmission element" will ensure the distance and orientation between the two parts will be substantially constant).
Regarding claim 4, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the input transducer is positioned adjacent to an entrance of the ear canal of the user ('889 Fig. 5).
Regarding claim 5, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the transmitter assembly comprises a shell having an open interior ('889 Fig. 5 wherein the illustrated shell has an open interior sufficient to contain the individual components shown) and an outer surface configured to conform to an inner wall surface of the ear canal ("housing 57 or portions thereof may be soft, flexible and articulating... so that the device will conform to various canal shapes and sizes"; '889 col. 13 lines 29-32), wherein the shell is configured for placement at least partially in the ear canal ('889 Fig. 5).
Regarding claim 7, the combination of Shennib, Rembrand, and Goldberg remains as applied.
above.

Regarding claim 8, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the signal processor, the transmitter, and the transmission element are configured to be disposed within the ear canal of the user ('889 Fig. 5).
Regarding claim 9, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the transmitter and transmission element are configured to be disposed within the ear canal of the user ('889 Fig. 5).
Regarding claim 10, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the output transducer comprises a permanent magnet ('889 Fig. 6
#42).
Regarding claim 12, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.

Regarding claim 13, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Rembrand further teaches that the input transducer is configured to receive an input sound signal from a sound producing or receiving device comp rising a telephone^ cellular telephone, a radio, a digital audio unit, a portable entertainment unit, or other telecommunication and/or entertainment devices ('089 [0111] lines 4-end describe a variety of sources of ambient audio).
Regarding claim 14, Shennib teaches a method ('889 title) comprising: receiving electrical signals (via '889 Fig. 5 #51) with a transmitter assembly positioned to provide an open ear canal ('889 Fig. 5 illustrates the ear canal as being non-occluded, therefore is inherently capable of allowing "ambient sound to pass through the open canal and bypass the transmitter assembly"), wherein the electrical signals are indicative of the sound captured by an input transducer ("the amplified signal from processing amplifier 53 is delivered to vibratory transducer 40 for generating vibrations representative of the incoming audio signals 52"; '889 col. 8 lines), the sound including high frequency localization cues (wherein Examiner interprets the "high frequency location cues" as being an inherent component of the "ambient sound") ... delivering both power and the filtered signals through a tip of a transmission element ('889 Fig. 5) of the transmitter assembly to produce mechanical vibrations with an output transducer positioned on the tympanic membrane of the user ("the vibratory transducer vibrates a thin elongate vibrationally conductive member...the other end of the filament is coupled to the tympanic membrane via a tympanic coupling element";'889 col. 6 lines 39-42)...
Shennib does not explicitly teach "filtering the signals at the transmitter assembly with a signal processor" nor "amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level; and switching off the filtered signals when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Rembrand teaches filtering the signals at the transmitter assembly with a signal processor ("Each of the band-pass filters 242l7 2422, and 242N corresponds to a different one of the twenty four bands in Table 1"; '089 [0079] last three lines) for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the high-fidelity filterbank taught by Rembrand with the open-canal hearing aid taught by Shennib for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.
Additionally, Rembrand teaches wherein the signal processor comprises: an analog to digital converter (348); a digital signal processor (e.g., 352, and note that anything in the signal flow between 348 and 356 is digital) and a digital to analog converter (356) (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein the signal processor comprises: an analog to digital converter; a digital signal processor and a digital to analog converter, the motivation being to place the 
The combination of Shennib and Rembrand does not explicitly teach "amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level; and switching off the filtered signals when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Goldberg teaches amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level (e.g. below an input level of 130 dB shown in '049 Fig. 4 #120); switching off the filtered signals when the magnitude of the localization cues is above the saturation level ("this limiting may be accomplished by suitable conventional limiting circuitry in the preamplifier 14"; '049 col. 8 lines 53-55 wherein examiner notes that as the preamplifier is placed ahead of the processing and power amplifier, it is reasonable to conclude that a reduction in signal output from the preamplifier results in a decrease of current supplied to the signal processor) for the benefit of preventing excessively loud signals from being output from the hearing aid that could potentially worsen the user's hearing loss.
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the limiter taught by Goldberg with the open-canal, high-fidelity hearing aid taught by the
combination of Shennib and Rembrand for the benefit of preventing excessively loud signals from being output from the hearing aid that could potentially worsen the user's hearing loss.
Regarding claim 15, the combination of Shennib, Rembrand, and Goldberg remains as applied,

Rembrand further teaches that the signal processor has a bandwidth between about 6 kHz and
about 20 kHz ('089 Table 1, wherein bands 21 to 24 of Table 1 operate in a combined bandwidth of 6,350 Hz to 15,250 Hz).
Regarding claim 16, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the transmitter assembly comprises an electromagnetic transmitter ('889 Fig. 5 #40) and the transmission element ('889 Fig. 5 #30), wherein the transmission element is in communication with the signal processor ("the amplified signal from processing amplifier 53 is delivered to vibratory transducer 40 for generating vibrations representative of the incoming audio signals 52"; '889 col. 8 lines) and wherein delivering filtered signals to the tympanic membrane of the user comprises: directing signals from the signal processor to the electromagnetic transmitter ("the amplified signal from processing amplifier 53 is delivered to vibratory transducer40 for generating vibrations representative of the incoming audio signals 52"; '889 col. 8 lines); and delivering filtered electromagnetic signals from the electromagnetic transmitter to the tympanic membrane through the transmission element ("the vibratory transducer vibrates a thin elongate vibrationally conductive member...the other end of the filament is coupled to the tympanic membrane via a tympanic coupling
element"; '889 col. 6 lines 39-42).
Regarding claim 17, the combination of Shennib, Rembrand, and Goldberg remains as applied,

Shennib further teaches that the output transducer is coupled to the tympanic membrane of the user ('889 Fig. 5), wherein delivering filtered electromagnetic signals from the electromagnetic transmitter to the middle ear through the transmission element is carried out by delivering the filtered electromagnetic signals to the output transducer which is mechanically vibrated according to the filtered electromagnetic signals ("the vibratory transducer vibrates a thin elongate vibrationally conductive member...the other end of the filament is coupled to the tympanic membrane via a tympanic coupling element";'889 col. 6 lines 39-42).
Regarding claim 20, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the tip of the transmission element is positioned at a substantially the same distance and orientation ("the contact area of the coupling to the tympanic membrane is preferably at the umbo area 20"; '889 col. 10 lines 44-45) relative to the output transducer when the transmitter assembly is positioned, removed, and repositioned within the ear canal ('889 Fig. 5 wherein Examiner notes that relative positioning is dependent upon the Audiologist positioning the device within a user’s ear canal; though use of a filament to physically join the "tip of the transmission element" will ensure the distance and orientation between the two parts will be substantially constant).
Regarding claim 21, the combination of Shennib, Rembrand, and Goldberg remains as applied.
above.
the input transducer is configured to be positioned in an area of a pinna of the user, near an entrance of the ear canal of the user, at an entrance of the ear canal of the user, within the ear canal of the user ('889 Fig. 5), or in a temple piece of eyeglasses.
Regarding claim 22, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Rembrand further teaches that the input transducer is configured to receive an input sound signal from a sound producing or receiving device comp rising a telephone^ cellular telephone, a radio, a digital audio unit, a portable entertainment unit, or other telecommunication and/or entertainment devices ('089 [0111] lines 4-end describe a variety of sources of ambient audio).
Regarding claim 23, the combination of Shennib, Rembrand, and Goldberg remains as applied,
above.
Shennib further teaches that the transmitter assembly comprises a shell configured for placement at least partially in the ear canal ('889 Fig. 5).
Claims 1,6, 11,14, 18,19, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pluvinage (US PGPub 2006/0189841 ('841) (based on the filing date of Provisional Application 60/618,408; October 12, 2004) (already of record) in view of Rembrand (US PGPub 2004/0234089 ('089)) (already of record) in view of Goldberg (US Patent 3,229,049 ('049)) (already of record).
Regarding claim 1, Pluvinage teaches a hearing system ('841 title) comprising: an input transducer configured to capture ambient sound, including high frequency localization cues ('841 Fig.
1 #12), and convert the captured sound into electrical signals ("input transducer assembly 12 will usually comprise a microphone"; '841 [0051] lines 1-2); and a transmitter assembly configured to receive the electrical signals from the input transducer ("input transducer assembly 12 will typically have a suitable amplifier or other electronic interface which receives the electronic sound input and which produces an electronic output"; '841 [0052] lines 4-8) ...the transmitter assembly comprising a transmitter (e.g. "suitable light sources include light emitting diodes"; '841 [0053] lines 7-8) and a transmission element ('841 Fig. 4 #14), the transmitter assembly configured to deliver both power and [filtered] signals from the transmitter through a tip of the transmission element to produce mechanical vibrations ("the exact nature of the light input will be selected to couple to the output transducer assembly to provide both the power and the signal..."; '841 [0050] lines 14-17) with an output transducer configured to be positioned on a tympanic membrane of the user ('841 Fig. 4), the [filtered] signals being representative of the ambient sound received by the input transducer ("... when properly coupled to a subject's hearing transduction pathway, will induce neural impulses in the subject which will be interpreted by the subject as the original sound input"; '841 [0050] lines 18-21); wherein the transmitter assembly is positionable at least partially within the ear canal to provide an open canal to allow the ambient sound to pass through the open canal and bypass the transmitter assembly to directly reach the tympanic membrane of the user ('841 Fig. 4)... and, wherein the ambient sound passing through the open canal provides greater equivalent sound pressure to the eardrum than equivalent sound pressure of the output transducer when the magnitude of the high frequency localization cues is above the saturation level (wherein the open-canal design, used to prevent ear canal occlusion, inherently allows high-frequency localization cues, of sufficient volume level, to bypass the transmitter assembly, see also '841 [001] last 5 lines).
Pluvinage does not explicitly teach that "the transmitter assembly comprising a signal processor configured to generate filtered signals from the received electrical signals" nor that "the signal processor
is configured to amplify the high frequency localization cues when the magnitude of the high frequency localization cues is below a saturation level; wherein the transmitter assembly is configured to decrease current to the signal processor when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Rembrand teaches a transmitter assembly comprising a signal processor configured to generate filtered signals from the received electrical signals ("Each of the band-pass filters 242l7 2422, and 242N corresponds to a different one of the twenty four bands in Table 1"; '089 [0079] last three lines) for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the high-fidelity filterbank taught by Rembrand with the open-canal hearing aid taught by Pluvinage for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein the signal processor comprises: an analog to digital converter; a digital signal processor and a digital to analog converter, the motivation being to place the signals in an appropriate form (i.e. digital form) to be processed by the signal processor of Rembrand (Rembrand- Fig. 6).
The combination of Pluvinage and Rembrand does not explicitly teach that "the signal processor is configured to amplify the high frequency localization cues when the magnitude of the high frequency localization cues is below a saturation level; wherein the transmitter assembly is configured to decrease current to the signal processor when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Goldberg teaches that the signal processor is configured to amplify the high frequency localization cues when the magnitude of the high frequency localization cues is below a saturation level (e.g. below an input level of 130 dB shown in '049 Fig. 4 #120); wherein the transmitter assembly is configured to decrease current to the signal processor when the magnitude of the localization cues is above the saturation level ("this limiting may be accomplished by suitable conventional limiting circuitry in the preamplifier 14"; '049 col. 8 lines 53-55 wherein examiner
notes that as the preamplifier is placed ahead of the processing and power amplifier, it is reasonable to conclude that a reduction in signal output from the preamplifier results in a decrease of current supplied to the signal processor) for the benefit of preventing excessively 
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the limiter taught by Goldberg with the open-canal, high-fidelity hearing aid taught by the combination of Pluvinage and Rembrand for the benefit of preventing excessively loud signals from being output from the hearing aid that could potentially worsen the user's hearing loss.
Regarding claim 6, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that the signal processor is configured to be located behind a pinna of the user ('841 Fig. 4).
Regarding claim 11, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that the transmitter assembly comprises an optical transmitter (e.g. "LED";'841 [0053] line 8).
Regarding claim 14, Pluvinage teaches a method ('841 title) comprising: receiving electrical signals with a transmitter assembly ('841 Fig. 1 #12) positioned to provide an open ear canal ('841 Fig. 4), wherein the electrical signals are indicative of the sound captured by an input transducer ("... when properly coupled to a subject's hearing transduction pathway, will induce neural impulses in the subject which will be interpreted by the subject as the original sound input"; '841 [0050] lines 18-21), the sound
including high frequency localization cues (wherein Examiner interprets the "high frequency location cues" as being an inherent component of the "ambient sound") ...delivering both power and the filtered signals through a tip of a transmission element of the transmitter assembly to produce mechanical vibrations ("the exact nature of the light input will be selected to couple to the output transducer assembly to provide both the power and the signal..."; '841 [0050] lines 14-17) with an output transducer positioned on the tympanic membrane of the user ('841 Fig. 4)...
Pluvinage does not explicitly teach "filtering the signals at the transmitter assembly with a signal processor" nor "amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level; and switching off the filtered signals when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Rembrand teaches filtering the signals at the transmitter assembly with a signal processor ("Each of the band-pass filters 242l7 2422, and 242N corresponds to a different one of the twenty four bands in Table 1"; '089 [0079] last three lines) for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the high-fidelity filterbank taught by Rembrand with the open-canal hearing aid taught by Pluvinage for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein the signal processor comprises: an analog to digital converter; a digital signal processor and a digital to analog converter, the motivation being to place the signals in an appropriate form (i.e. digital form) to be processed by the signal processor of Rembrand (Rembrand- Fig. 6).
The combination of Pluvinage and Rembrand does not explicitly teach "amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level; and switching off the filtered signals when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Goldberg teaches amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level (e.g. below an input level of 130 dB shown in '049 Fig. 4 #120); switching off the filtered signals when the magnitude of the localization cues is above the saturation level ("this limiting may be accomplished by suitable conventional limiting circuitry in the preamplifier 14"; '049 col. 8 lines 53-55 wherein examiner notes that as the preamplifier is placed ahead of the processing and power amplifier, it is reasonable to conclude that a reduction in signal output from the preamplifier results in a decrease of current supplied to the signal processor) for the benefit of preventing excessively loud signals from being output from the hearing aid that could potentially worsen the user's hearing loss.

Regarding claim 18, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that the electromagnetic transmitter and the transmission element are positioned in the ear canal ('889 Fig. 4) and the signa lprocessor is positioned outside of the ear canal ('889 Fig. 4).
Regarding claim 19, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that delivering filtered signals comprises delivering optical signals
(via "LED";'841 [0053] line 8).
Regarding claim 24, Pluvinage teaches a method ('841 title) comprising: receiving electrical signals with a transmitter assembly ('841 Fig. 1 #12) at least partially positioned behind a pinna of a user to provide an open ear canal ('841 Fig. 4), wherein the electrical signals are indicative of the ambient sound captured by an input transducer ("...when properly coupled to a subject's hearing transduction pathway, will induce neural impulses in the subject which will be interpreted by the subject as the original sound input"; '841 [0050] lines the ambient sound including high frequency localization cues (wherein Examiner interprets the "high frequency location cues" as being an inherent component of the "ambient sound") ... delivering, with a transmitter of the transmission assembly, both power and the filtered signals through a tip of a transmission element of the transmitter assembly to produce mechanical vibrations ("the exact nature of the light input will be selected to couple to the output transducer assembly to provide both the power and the signal..."; '841 [0050] lines 14-17) with an output transducer positioned on a tympanic membrane of the user ('841 Fig. 4)...
Pluvinage does not explicitly teach "filtering the signals at the transmitter assembly with a signal processor" nor "amplifying the filtering signals that comprise the high frequency localization cues when the magnitude of the filtering signals is below a saturation level; and switching off the filtered signals when the magnitude of the filtered signals is above the saturation level."
In the same field of endeavor, Rembrand teaches filtering the signals at the transmitter assembly with a signal processor ("Each of the band-pass filters 242l7 2422, and 242N corresponds to a different one of the twenty four bands in Table 1"; '089 [0079] last three lines) for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.
It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to combine the high-fidelity filterbank taught by Rembrand with the open-canal hearing aid taught by
Pluvinage for the benefit of producing a high-fidelity audio output while allowing control of frequency bands required to remedy a user's individual hearing loss.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein the signal processor comprises: an analog to digital converter; a digital signal processor and a digital to analog converter, the motivation being to place the signals in an appropriate form (i.e. digital form) to be processed by the signal processor of Rembrand (Rembrand- Fig. 6).
The combination of Pluvinage and Rembrand does not explicitly teach "amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level; and switching off the filtered signals when the magnitude of the localization cues is above the saturation level."
In the same field of endeavor, Goldberg teaches amplifying the filtered signals that comprise the high frequency localization cues when the magnitude of the localization cues is below a saturation level (e.g. below an input level of 130 dB shown in '049 Fig. 4 #120); and switching off the filtered signals when the magnitude of the localization cues is above the saturation level ("this limiting may be accomplished by suitable conventional limiting circuitry in the preamplifier 14"; '049 col. 8 lines 53-55 wherein examiner notes that as the preamplifier is placed ahead of the processing and power amplifier, it is reasonable to conclude that a reduction in signal output from the preamplifier results in a decrease of current supplied to the signal processor) for the benefit of preventing excessively loud signals from being output from the hearing aid that could potentially worsen the user's hearing loss.

Regarding claim 25, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that the transmitter comprises an electromagnetic transmitter (e.g. "LED"; '841 [0053] line 8), wherein the transmission element is in communication with the signal
processor ("the input transducer assembly 12 will typically have a suitable amplifier or other electronic interface"; '841 [0052] lines 4-6), wherein delivering filtered signals to tympanic membrane of the user comprises: directing signals from the signal processor to the electromagnetic transmitter ('841 Fig. 1); and delivering filtered electromagnetic signals from the electromagnetic transmitter to the tympanic membrane ("the exact nature of the light input will be selected to couple to the output transducer assembly to provide both the power and the signal'841 [0050] lines 14-17) through the transmission element ('841 Fig. 4).
Regarding claim 26, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that the output transducer is coupled to the tympanic membrane of the user ('841 Fig. 4) and wherein delivering filtered electromagnetic signals from 
Regarding claim 27, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that the tip of the transmission element is positioned at a substantially the same distance and orientation relative to the output transducer when the transmitter assembly is positioned, removed, and repositioned within the ear canal ('841 Fig. 4).
Regarding claim 28, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that delivering filtered signals comprises delivering filtered optical signals (e.g. "LED"; '841 [0053] line 8).
Regarding claim 29, the combination of Pluvinage, Rembrand, and Goldberg remains as applied,
above.
Pluvinage further teaches that the transmitter assembly comprises a shell configured to conform to an inner wall surface of the ear canal, the shell being configured for placement at least partially in the ear canal ('841 Fig. 4 illustrates the light transmission component bending to fit within the user's ear canal while directing the radiated energy towards the output transducer).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AI A/25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, referto www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,949,039 in view of the prior art of record as applied, above.
While the two sets of claims are not identical, their differences do not patentably distinguish the instant claim set with that of the issued US Patent.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,154,891 in view of the prior art of record as applied, above.
While the two sets of claims are not identical, their differences do not patentably distinguish the instant claim set with that of the issued US Patent.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,668,325 in view of the prior art of record as applied, above.
While the two sets of claims are not identical, their differences do not patentably distinguish the instant claim set with that of the issued US Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687